                          Case
                           Case3:16-md-02741-VC
                                 4:20-cv-00805-KGBDocument 11303
                                                    Document      Filed
                                                             3 Filed    07/21/20Page
                                                                      07/22/20    Page 1 of
                                                                                     1 of 22




                                                      UNITED STATES JUDICIAL PANEL
                                                                   on
                                                       MULTIDISTRICT LITIGATION



                 IN RE: ROUNDUP PRODUCTS LIABILITY
                 LITIGATION                                                                              MDL No. 2741



                                                         (SEE ATTACHED SCHEDULE)

   Jul 22, 2020
                                                 CONDITIONAL TRANSFER ORDER (CTO −223)
By: Jake Kornegay D.C.



                On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
                the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
                28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 2,911 additional
                action(s) have been transferred to the Northern District of California. With the consent of that court,
                all such actions have been assigned to the Honorable Vince Chhabria.

                It appears that the action(s) on this conditional transfer order involve questions of fact that are
                common to the actions previously transferred to the Northern District of California and assigned to
                Judge Chhabria.

                Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
                Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
                Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
                consent of that court, assigned to the Honorable Vince Chhabria.

                This order does not become effective until it is filed in the Office of the Clerk of the United States
                District Court for the Northern District of California. The transmittal of this order to said Clerk shall
                be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
                Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                       FOR THE PANEL:

        I hereby certify that the annexed
      instrument is a true and correct copy     Jul 21, 2020
        of the original on file in my office.

  ATTEST:
                                                                       John W. Nichols
  SUSAN Y. SOONG                                                       Clerk of the Panel
  Clerk, U.S. District Court
  Northern District of California


      by:
                 Deputy Clerk
      Date:    July 21, 2020
   Case
    Case3:16-md-02741-VC
          4:20-cv-00805-KGBDocument 11303
                             Document      Filed
                                      3 Filed    07/21/20Page
                                               07/22/20    Page 2 of
                                                              2 of 22




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                              MDL No. 2741



                 SCHEDULE CTO−223 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.       CASE CAPTION


ARKANSAS EASTERN

  ARE        4      20−00805      Loraditch v. Monsanto Company et al

KENTUCKY WESTERN

 KYW         3      20−00476      Waterfill v. Monsanto Company

LOUISIANA EASTERN

  LAE        2      20−01912      Ursin v. Monsanto Company
  LAE        2      20−01913      Bourg v. Monsanto Company
  LAE        2      20−01914      Yuspeh v. Monsanto Company

LOUISIANA WESTERN

 LAW         3      20−00184      Mousa et al v. Monsanto Co

MISSISSIPPI SOUTHERN

  MSS        5      20−00153      Forman v. Monsanto Company

NEW JERSEY

   NJ        2      20−07729      BEYER v. MONSANTO COMPANY et al
   NJ        3      20−07722      LORING et al v. MONSANTO COMPANY et al
   NJ        3      20−07725      DIMAGGIO v. MONSANTO COMPANY et al
